                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    LYNN DALE HOVER and MILA JEAN                      CASE NO. C18-0022-JCC
      HOVER,
10                                                       MINUTE ORDER
11                           Plaintiffs,
              v.
12
      SEATTLE-FIRST NATIONAL BANK, et al.,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Defendants Nationstar Mortgage LLC, Mortgage
18
     Electronic Registration Systems, Inc., and Federal National Mortgage Association’s (the
19
     “moving Defendants”) motion for extension of time to respond to Plaintiffs’ amended complaint
20
     (Dkt. No. 51). The Court previously dismissed Plaintiffs’ claims against the moving Defendants
21
     with prejudice and without leave to amend. (Dkt. No. 26.) Since filing their motion for an
22
     extension of time, the moving Defendants have moved to strike Plaintiffs’ amended complaint as
23
     to claims asserted against the moving Defendants. (Dkt. No. 56.) As the moving Defendants have
24
     now responded to Plaintiffs’ amended complaint and the Court will consider the merits of their
25
     motion to strike the amended complaint, the Court DENIES the moving Defendants’ motion for
26


     MINUTE ORDER
     C18-0022-JCC
     PAGE - 1
 1   an extension of time (Dkt. No. 51) as MOOT.

 2          DATED this 11th day of March 2019.

 3                                                 William M. McCool
                                                   Clerk of Court
 4
                                                   s/Tomas Hernandez
 5
                                                   Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0022-JCC
     PAGE - 2
